ANSTEAD, Judge,
specially concurring:
I agree with the majority’s conclusion that no reversible error has been demonstrated. The appellant concedes that under the prevailing case law at the time of trial evidence of the victim’s prior acts of violence not known to the appellant were not admissible. Given that concession I do not believe we can find reversible error in the trial court’s ruling on this point. Similarly, it is conceded that the error was not properly preserved for review when the prosecutor made certain improper references to the appellant’s right to confer with his counsel.